 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SAILAJA M. PAIDIPATY (NYBN 5160007)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6821
 7        FAX: (415) 436-7234
          sailaja.paidipaty@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        ) CR 19-0006 RS
                                                      )
14           Plaintiff,                               ) ORDER REGARDING
                                                      ) RESTITUTION PAYMENTS
15      v.                                            )
                                                      )
16   GILBERT WEATHERBEE,                              )
                                                      )
17           Defendant.                               )
                                                      )
18                                                    )
                                                      )
19                                                    )

20           Defendant, Gilbert Weatherbee, entered a plea of guilty to the only charge in the above-
21 captioned indictment. At sentencing, this Court scheduled a further hearing regarding restitution in the

22 case. The Court adopts the proposed restitution order recommended by the parties. See 18 U.S.C.

23 Section 2259(a). IT IS HEREBY ORDERED that the total restitution owed by Defendant Weatherbee is

24 $1,000. Payment should be made out to “Marsh Law Firm PPLC in trust for Jenny” and sent to the

25 following address:

26           Marsh Law Firm PPLC
             ATTN: Jenny
27           PO Box 4668, #65135
             New York, New York 10163-4668
28

     STIPULATION AND [PROPOSED] ORDER REGARDING RESTITUTION PAYMENTS
     CR 19-0006 RS
 1         The restitution hearing scheduled for November 5, 2019 is hereby VACATED.

 2

 3         IT IS SO ORDERED.

 4         DATED: 
                                                           HON. RICHARD SEEBORG
 5                                                         United States District Court Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER REGARDING RESTITUTION PAYMENTS
     CR 19-0006 RS
